FORM 6 – K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report on Foreign Issuer Pursuant to Rule 13a – 16 or 15d – 16 of the Securities Exchange Act of 1934 For the Month of October 2013 Gilat Satellite Networks Ltd. (Translation of Registrant’s Name into English) Gilat House, Yegia Kapayim Street Daniv Park, Kiryat Arye, Petah Tikva, Israel (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FSForm 40-F£ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): * Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A Attached hereto is Registrant’s press release dated October 9, 2013, announcing that it has received a letter of award for equipment and services from Entel S.A., the largest telecom operator and satellite network operator in Bolivia. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Gilat Satellite Networks Ltd. (Registrant) Dated October 9, 2013 By: /s/ Alon Levy Alon Levy General Counsel Gilat Receives Award Letter from Entel S.A. for Project Valued at Over $12 Million - Bolivia’s largest satellite network operator chooses SkyEdge II for the government’s national digital inclusion initiative PETAH TIKVA, Israel, October 9, 2013 Gilat Satellite Networks Ltd. (Nasdaq:GILT), a worldwide leader in satellite networking technology, solutions and services, today announced it has received a letter of award for equipment and services from Entel S.A., the largest telecom operator and satellite network operator in Bolivia. Under the terms of the project, valued at over $12 million, Gilat will supply EntelS.A. with a SkyEdge II VSAT platform, including HUB and VSATs, Teleport, DTH and solar solutions. The project also includes professional services for the central site installation, project management and training. The network is to be used for the Bolivian government’s national digital inclusion initiative (PRONTIS) and will operate over the first Bolivian communications satellite, Tupac Katari, due to be launched in December 2013. “We are very pleased to have received this new project award letter from Entel,” said Erez Antebi, CEO of Gilat Satellite Networks. “With our established presence in Latin American and extensive experience deploying satellite networks for internet access, we believe that our reliable and flexible solution will ensure the success of this project.” Entel Bolivia is using Gilat technology in other projects, including a recent order to expand an existing SkyEdge II network for 3G cellular backhaul. - xxx - About Entel Bolivia Entel S.A. is Bolivia’s largest telecom operator and the largest satellite network operator. Entel provides mobile, local, long distance public and rural telephony and Internet services. It is headquartered in La Paz, and is wholly owned by the Bolivian government. About Gilat Gilat Satellite Networks Ltd (NASDAQ, TASE: GILT) is a leading provider of products and services for satellite-based broadband communications. Gilat develops and markets a wide range of high-performance satellite ground segment equipment and VSATs, with an increasing focus on the consumer and Ka-band market. In addition, Gilat enables mobileSOTM (Satellite-on-the-Move) solutions providing low-profile antennas, next generation solid-state power amplifiers and modems. Gilat also provides managed network and satellite-based services for rural telephony and Internet access via its subsidiaries in the United States, Peru and Colombia. With over 25 years of experience, and over a million products shipped to more than 85 countries, Gilat has provided enterprises, service providers and operators with efficient and reliable satellite-based connectivity solutions, including cellular backhaul, banking, retail, e-government and rural communication networks. Gilat also enables leading defense, public security and news organizations to implement advanced, on-the-move tactical communications on board their land, air and sea fleets using Gilat's high-performance SOTM solutions. For more information, please visit us at www.gilat.com Certain statements made herein that are not historical are forward-looking within the meaning of the Private Securities Litigation Reform Act of 1995. The words "estimate", "project", "intend", "expect", "believe" and similar expressions are intended to identify forward-looking statements. These forward-looking statements involve known and unknown risks and uncertainties. Many factors could cause the actual results, performance or achievements of Gilat to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including, among others, changes in general economic and business conditions, inability to maintain market acceptance to Gilat's products, inability to timely develop and introduce new technologies, products and applications, rapid changes in the market for Gilat's products, loss of market share and pressure on prices resulting from competition, introduction of competing products by other companies, inability to manage growth and expansion, loss of key OEM partners, inability to attract and retain qualified personnel, inability to protect the Company's proprietary technology and risks associated with Gilat's international operations and its location in Israel. For additional information regarding these and other risks and uncertainties associated with Gilat's business, reference is made to Gilat's reports filed from time to time with the Securities and Exchange Commission. Contact: David Leichner Gilat Satellite Networks +1 davidle@gilat.com
